The legislation herein involved having been enacted for the express purpose of furthering the enforcement of laws denouncing traffic in alcoholic liquors, I am of opinion that such legislation is clearly within the compass of the police power of the state and does not offend against the Fourteenth Amendment to the Constitution of the United States.
Neither is the legislation assailed by plaintiffs contrary to the provisions of Section 31, Article I, Oregon Constitution. A license to sell soft drinks is a mere privilege or permission. Such license is not a contract, nor is it property, within the meaning of the constitutional provision last alluded to.
For the foregoing reasons, this case should be affirmed.